Citation Nr: 0807536	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  03-24 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a right ankle 
disorder.

2. Entitlement to service connection for a right shoulder 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The veteran had active duty service from October 1988 to 
August 1991 and May 1994 to October 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board in a June 
2004 remand for additional development. Such development has 
been completed and the case is ready for appellate review.  


FINDINGS OF FACT

1. The medical evidence of record does not show that the 
veteran has a current right ankle condition etiologically 
related to any event during active service.  

2. The medical evidence of record does not show that the 
veteran has a current right shoulder condition etiologically 
related to any event during active service.  


CONCLUSIONS OF LAW

1. A right ankle disability was not incurred in or aggravated 
during the veteran's active service. 38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

2. A right shoulder disability was not incurred in or 
aggravated during the veteran's active service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in June 2004. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran provide any evidence 
in his possession that pertains to his claim. The veteran did 
not receive notice of how VA assigns disability ratings and 
effective dates and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). However, the denial of 
the claims in the instant decision makes this notification 
error non-prejudicial.  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records are associated with the claims file. 
Additionally, the veteran was afforded multiple VA 
examinations in connection with his claims. The veteran and 
his representative have not made the RO or the Board aware of 
any outstanding evidence that needs to be obtained in order 
to fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.




Analyses

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Right ankle disorder

The veteran alleges that he has a right ankle disability that 
is related to his active service. Having carefully considered 
the record, the Board finds that the preponderance of the 
evidence is against the claim, and the claim will be denied. 

The veteran's service medical records show that he was 
treated for a right ankle sprain in January and February 
1997. The veteran's August 2000 separation examination report 
reflects that the veteran's right ankle was clinically 
evaluated and found to be normal. 

Several private medical records pertaining to the veteran's 
right ankle condition are associated with the claims file. A 
treatment report, dated July 2002, from Steven Kulik, MD 
reflects that the veteran has chronic instability of his 
right ankle. However, X-rays performed in conjunction with 
this treatment report did not reveal any abnormalities. 
Additionally, a treatment note, dated July 2002, from Kevin 
Bay, MD states that the veteran has "trouble" with his 
right ankle and notes that this is related to his activities 
as a paratrooper during active service. Bay also opined, in 
an October 2002 letter, that the veteran had chronic laxity 
in the right ankle joint that is more likely than not related 
to his active service.       

The veteran underwent several VA examinations. At an April 
2002 VA examination the veteran's right ankle was clinically 
evaluated and found to be normal. Subsequently, the March 
2003 VA examination shows no abnormalities from X-rays of the 
veteran's right ankle. The latest VA examination report, 
dated December 2004, reflects that the veteran does not have 
a diagnosable right ankle condition. 

The instant case presents differing medical opinions as to 
whether the veteran has a current right ankle disability. As 
noted, it has been held that the Board must determine how 
much weight is to be attached to each medical opinion of 
record. See Guerrieri v. Brown, 4 Vet. App. 467 (1993). 
Greater weight may be placed on one medical professional's 
opinion over another, depending on factors such as reasoning 
employed by the medical professionals and whether or not, and 
the extent to which, they reviewed prior clinical records and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion. See Prejean v. West, 
13 Vet. 444, 448-9 (2000). 

The Board finds that the medical evidence does not show a 
current disability of the right ankle. Although the veteran 
has been noted to have had past reported chronic instability 
and laxity in his right ankle, there are no X-rays or other 
diagnostic testing that confirms any abnormalities. The 
latest medical evidence of record is a December 2004 VA 
examination report, accompanied by a comprehensive review of 
the claims folder. Shipwash v. Brown, 8 Vet.App. 218, 222 
(1995); Flash v. Brown, 8 Vet.App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).. The examination 
report shows that, after a thorough physical examination and 
review of the claims file, the veteran does not have a right 
ankle disorder. 

Although the veteran has complained of pain in his right 
ankle, pain, without underlying pathology, does not 
constitute a disability for compensation purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998). Without evidence of a 
current right ankle disability, the Board must deny the 
claim. 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

Right Shoulder Disorder

The veteran alleges that he has a right shoulder disorder 
that is related to his active service. Having carefully 
considered the record, the Board finds that the preponderance 
of the evidence is against the claim, and the claim will be 
denied.

The veteran's service medical records are silent as to any 
complaint or treatments for any right shoulder conditions. 
However, it is evident that the veteran's active service 
duties as a paratrooper placed orthopedic stress on his 
shoulders. 

A letter, dated October 2002, from Kevin Bay, MD states that 
the veteran has "tendinobursitis" in a joint of his right 
shoulder that is related to his active service. There are no 
other private medical records regarding the veteran's right 
shoulder condition.   

At the July 2002 VA examination, the veteran complained of 
right shoulder pain. However, the X-rays showed no 
abnormalities and no diagnosis was made. At a March 2003 VA 
examination, the veteran's right shoulder was not noted to 
have any abnormalities. Most recently, the December 2004 VA 
examination report shows that the veteran does not have any 
diagnosable right shoulder condition.  

Again, there are differing medical opinions as to whether the 
veteran has a current right shoulder disability. As noted, it 
has been held that the Board must determine how much weight 
is to be attached to each medical opinion of record. See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993). Greater weight 
may be placed on one medical professional's opinion over 
another, depending on factors such as reasoning employed by 
the medical professionals and whether or not, and the extent 
to which, they reviewed prior clinical records and other 
evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994). Other 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion. See Prejean v. West, 
13 Vet. 444, 448-9 (2000). 

The Board finds that the medical evidence does not show a 
current disability of the right shoulder. Although Dr. Bay 
stated that the veteran had tendinobursitis in a right 
shoulder joint, there is no other medical evidence of record 
to corroborate his diagnosis. A December 2004 X-ray report 
shows that the veteran's right shoulder is normal and three 
VA examination reports show, after a physical examination, 
that the veteran does not have a right shoulder condition.

Although the veteran has complained of right shoulder pain, 
pain, without underlying pathology, does not constitute a 
disability for compensation purposes.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998). Without evidence of a current right 
shoulder disability, the Board must deny the claim. 38 C.F.R. 
§ 3.303; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right ankle disorder is denied. 

Service connection for a right shoulder disorder is denied. 





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


